Citation Nr: 1704584	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  14-07 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a gastric disorder.

4. Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including diarrhea and vomiting, as a result of treatment at a Department of Veterans Affairs medical facility. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to service connection for prostate cancer.

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for vertigo.

9.  Entitlement to service connection for anemia.

10.  Entitlement to service connection for cerebrovascular accident.

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability, including residuals of a left forearm injection, as a result of treatment at a Department of Veterans Affairs medical facility. 

(The issue of entitlement to service connection for a psychiatric disorder is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to February 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Board notes that the Veteran appeared to withdraw several of his claims in March 2011.  However, the RO adjudicated some of these claims in February 2014 statements of the case (SOC).  Thereafter, the Veteran submitted a timely substantive appeal in March 2014 regarding all issues in the SOCs.  Although it appears that the Veteran was again attempting to withdraw some claims in an April 2014 Report of Contact, it is unclear and the Board thus considers all of the issues listed in the SOCs to remain on appeal.  See Warren v. McDonald, 28 Vet. App. 214 (2016) ("Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant" (quoting Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011)).

In October 2014 and January 2015 statements, prior to certification of this appeal to the Board in June 2015, American Legion withdrew as the Veteran's representative. See 38 C.F.R. § 14.631 (c) (2016).  The Veteran has appointed a private attorney, but limited his representation to the issue addressed in the separate Board decision.  To date, he has not appointed a representative for the issues addressed in this remand.  See also September 2016 representative clarification letter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is needed to schedule the Veteran for a video conference hearing before a Veterans Law Judge.  In a March 2014 substantive appeal, the Veteran requested a Board hearing by live video conference for the issues on appeal.  Although the appeal was remanded in August 2015 to fulfill the hearing request, no action to fulfill the hearing request appears to have been taken.  The Veteran has not otherwise withdrawn his request.  The appeal is remanded to schedule the requested videoconference hearing.  38 C.F.R. § 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing before a Veterans Law Judge for the issues listed on the title page.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




